DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action on the merits. Claims 1-15 are currently pending and addressed below. 

Priority
Current application claims foreign priority from provisional EP20382348 filed on 04/29/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “I” cross-section shape of the seal in claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the elongated profile is located between the free edge of the panels and 1/3 of the chordwise length of the panel from said panels free edge.” Due to the lack of drawings, it is not understood how the elongated profile is located between the free edge of the panels and 1/3 of the chordwise length of the panel. Therefore, the scope of the claim is indefinite. 
Claim 3 recites “wherein the chordwise length of the elongated profile is between 5% and 15% of the chordwise length of the panel.” Due to the lack of drawings, it is not understood how the chordwise length of the elongated profile is between 5% and 15%. Therefore, the scope of the claim is indefinite. 
Claim 4 recites “wherein the height of the web is approximately 5% of the chordwise length of the panel.” Due to the lack of drawings, it is not understood how the web is 5% of the chordwise length of the panel. Therefore, the scope of the claim Is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kordel et al. (US 2007/0252040 A1) in view of Barron (US 5,213,287), and further in view of MCALINDEN et al. (US 2010/0327121 A1), hereinafter Kordel and MCALINDEN. 
Regarding claim 1, Kordel discloses a trailing edge for a composite lifting surface (as seen in Figure 1, the wing assembly 104 includes a trailing edge region 108), comprising:
a seal (as seen in Figure 3A, the seal assembly 140 includes a first seal member 342) mounted to seal a control surface against the panel (as seen in Figure 2A and 3A, the seal assembly 140 is used to seal the fixed wing portion 105 and the spoiler 114a); and
a web (as seen in annotated Figure 3A below) extended along the spanwise direction of the trailing edge and perpendicular to the plane defined by either the upper or lower panels (as seen in annotated Figure 3A below, the web is perpendicular to the airfoil portion 105 (panel)); and
Furthermore, Kordel discloses a first flange portion (as seen in annotated Figure 3A below) configured to hold at least a part of the seal underneath (as seen in annotated Figure 3A below, the first flange portion is holding a part of the first seal member 342), and a second flange portion (as seen in annotated Figure 3A below) configured to contact the panel (wing portion 105), the first flange portion fixing the seal to the panel (as seen in annotated Figure 3A below, the first flange portion is fixed to the first seal member 342 which is fixed to the airfoil portion 105 (panel) by an intermediate position), and the second flange portion fixing the elongated profile to the panel (as seen in annotated Figure 3A below, the second flange portion is fixing the elongated profile to the wing portion 105 (panel)). 
However, Kordel does not appear to specifically disclose a spar extending along a spanwise direction of the trailing edge; upper and lower panels extending from the spar and comprising a free edge opposite to the spar. In addition, Kordel does not appear to specifically disclose an elongated profile located on the upper and/or lower panels following the spanwise direction of the trailing edge, between the spar and the upper and/or lower panels free edge and closer to the free edge than to the spar, the elongated profile comprising first and second flange portions having a transition zone in between to extend at different heights with respect to each other. 
Barron, in the same field of endeavor, teaches first and second flange portions having a transition zone in between to extend at different heights with respect to each other (as seen in annotated Figure 4D below). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordell to incorporate the teachings of Barron to provide first and second flange portions that extend at different heights with respect to each other. One of ordinary skill in the art would have been motivated to make this modification to be able to mount the seal on various contours of the wing. 
Note: Examiner’s primary reference suggests that there is a spar, while Kordel does not explicitly disclose a spar member, it is well understood from Figure 1 that there is a spar in the wing assembly 104 because it is one of the main structural members of a wing. 
However, in order to advance prosecution, MCALINDEN in the same field of endeavor teaches:
a spar (Figure 2, rear spar 2) extending along a spanwise direction of the trailing edge (as seen in Figure 2, the rear spar 2 is extending along a spanwise direction of the trailing edge);
upper and lower panels (Figure 2, upper trailing edge panel 9 and lower trailing edge panel 8) extending from the spar and comprising a free edge opposite to the spar (Figure 5, the tip 15C);
an elongated profile located on the upper and/or lower panels following the spanwise direction of the trailing edge (as seen in annotated Figure 3A below the elongated profile is located on the upper fixed wing portion 105 (panel)), between the spar (Figure 2, rear spar 2) and the upper and/or lower panels free edges and closer to the free edge than to the spar (as seen in annotated Figure 2 and annotated Figure 4 below, the elongated profile is located between the rear spar 2, and the lower trailing edge panel 8’s free edge as depicted in annotated Figure 2 below). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordel as taught by Barron to incorporate the teachings of MCALINDEN, to provide a spar as part of the wing structure and an elongated profile located between the spar and the lower panels free edges. One of ordinary skill in the art would have been motivated to do that because a spar would provide support to the wing, and positioning it so the elongated profile is between the spar and the free edge would additionally provide more structure. 


    PNG
    media_image1.png
    578
    742
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    550
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    578
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    459
    732
    media_image4.png
    Greyscale

Regarding claims 2, and 3, which depend on claim 1, as best understood in light of the 112 rejection above, Kordel as modified by Barron and further in view of MCALINDEN teaches that the elongated profile is located between the free edge of the panels and 1/3 of the chordwise length of the panel (MCALINDEN: as seen in annotated Figure 2 and 4 above) and that the chordwise length of the elongated profile is between 5% and 15% of the chordwise length of the panel (MCALINDEN: as seen in annotated Figure 2 and 4 above). The applicant has not provided any criticality to the length of the elongated profile being between 5% and 15% of the chordwise length of the panel. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have put the elongated profile at the 5% to 15% of the chordwise length of the panel to accommodate wings of various shapes and sizes. 

Regarding claim 4, which depends on claim 1, as best understood in light of the 112 rejection above, Kordel as modified by Barron and further in view of MCALINDEN teaches wherein the height of the web is approximately 5% of the chordwise length of the panel (as seen in annotated Figure 3A above, the height of the web is 5% of the length of the fixed wing portion 105 (panel)). The applicant has not provided any criticality as to why the height of the web is 5% of the chordwise length of the panel. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have placed a web at 5% of the chordwise length of the panel to accommodate wings of various shapes and sizes. 

Regarding claim 5, Kordel as modified discloses the invention in claim 1, and further discloses wherein the first and second flange portions are extended contiguous along the chordwise direction of the trailing edge (as seen in annotated Figure 3A above, the first and second flange portions are extended contiguous along the trailing edge region 108). 

Regarding claim 6, Kordel as modified discloses the invention in claim 1, and further discloses wherein the web is located at the end of the profile, close to the spar (as seen in Annotated Figure 3A above, the web is located at the end of the profile, and it is inherent that modified Kordel would have a spar located close to the elongated profile for additional reinforcement of the wing). 

Regarding claim 7, Kordel as modified discloses the invention in claim 1, and further discloses wherein the web is located between the first and second flange portions (as seen in annotated Figure 3A above, the web is located between the first and second flange portions). 

Regarding claim 8, Kordel as modified discloses the invention in claim 1, and further discloses removable fasteners (as seen in annotated Figure 3A above, removable fasteners 304) fixing the first flange portion (as seen in annotated Figure 3A above) and the seal (Figure 3A, first seal member 342) to the panel (as seen in Figure 3A, the first flange portion is fixed to the seal 342 and the seal is fixed to the airfoil portion 105 (panel) by an intermediate position). 

Regarding claim 9, Kordel as modified discloses the invention in claim 1, and further discloses fixing the second flange portion to the panel (as seen in annotated Figure 3A above, the second flange portion is fixed to the wing portion 105). 
Kordel does not appear to specifically disclose rivets fixing the second flange portion to the panel. 
However, Barron in the same field of endeavor, teaches rivets fixing the second flange portion to the panel (as seen in Figure 4D, the second flange portion is secured to the bottom of skin 233 of wing 123 using rivets 213).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordel to incorporate the teachings of Barron to secure the second flange to the panel via rivets. One of ordinary skill in the art, would have been motivated to make this modification to tightly secure the wing panel and the flange together. 

Regarding claim 10, Kordel as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the seal comprises a lengthened extension extending parallel to the panel. 
However, MCALINDEN in the same field of endeavor, teaches wherein a seal comprises a lengthened extension extending parallel to the panel (as seen in annotated Figure 4 above, the seal has a lengthened extension and is parallel to the panel 20).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kordel to incorporate the teachings of MCALINDEN to provide a seal that has a lengthened extension parallel to the panel to make the transition seamless without breaks. One of ordinary skill in the art would have been motivated to make this modification to improve aerodynamic efficiency since there would be no gaps or spaces across the surfaces of the wing.   

	Regarding claim 11, Kordel as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the seal has a “P” or an “I” cross-sectional shape.
	However, MCALINDEN in the same field of endeavor, teaches a seal that has a “P” cross-sectional shape (as seen in Figure 4, the seal member 15 and the bulb portion 15b make a “P” cross-sectional shape). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordel to incorporate the teachings of MCALINDEN to provide a seal member with a “P” cross-sectional shape. One of ordinary skill in the art, would have been motivated to make this modification because it has the elongated end which improves aerodynamic efficiency since there are no gaps or spaces across surfaces of the wing.  
	
	Regarding claim 12, Kordel as modified discloses the invention in claim 1, and further discloses wherein the elongated profile extends along the whole span of the panel (as shown in Figure 2A the elongated profile is further magnified in Figure 3A, which can be seen in Figure 1 extending along the whole span of the airfoil portion 105 (panel) of cross section 2-2). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kordel et al. (US 2007/0252040 A1) in view of Barron (US 5,213,287), and MCALINDEN et al. (US 2010/0327121 A1), and further in view of WOOLCOCK (US 2018/0155004), hereinafter Kordel and MCALINDEN. 
Regarding claim 13, The prior art rejection used in claim 1 above is hereby incorporated. The rejection contains all of the claimed limitations except for a torsion box. 
WOOLCOCK, in the same field of endeavor, teaches a torsion box, and a trailing edge attached to the torsion box (Paragraph [0037], lines 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordel in view of Barron, and MCALINDEN to incorporate the teachings of WOOLCOCK to provide a torsion box. One of ordinary skill in the art would have been motivated to make this modification because a torsion box is well known for airfoil structures and it provides additional support to the wing. 

	Regarding claim 14, Kordel as modified discloses the invention in claim 1, and further discloses an aircraft, comprising a composite lifting surface according to claim 13 (Figure 1, and Abstract, lines 1-2). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kordel et al. (US 2007/0252040 A1) in view of Barron (US 5,213,287), and in view of MCALINDEN et al. (US 2010/0327121 A1), and further in view of BLADES (US 2017/0167610 A1) hereinafter, Kordel and MCALINDEN. 
	Regarding claim 15, Kordel discloses a composite lifting surface comprising (as seen in Figure 1, the wing assembly 104 includes a trailing edge region 108):
a seal (as seen in Figure 3A, the seal assembly 140 includes a first seal member 342) having a first end attached to a control surface (as seen in Figure 3A the first seal member 342 has a first end attached by an intermediate position, second seal member 352, to the spoiler 114a (control surface)) and an opposing lengthened extension attached to the upper or lower panel (as seen in Figure 3A the first seal member 342 has a lengthened extension attached to the upper fixed airfoil portion 105 (panel)); 
an elongated profile having a web extending along the spanwise direction of the trailing edge and perpendicular to a surface of the upper or lower panel (as seen in annotated Figure 3A above, the elongated profile has a web extending along the trailing edge 108 and perpendicular to the panel (airfoil portion 105)), a first flange portion and a second flange portion (as seen in annotated Figure 3A above). 
wherein the second flange portion is configured to contact the upper or lower panel (as seen in annotated Figure 3A above, the second flange portion is contacting the upper panel (airfoil portion 105)); 
wherein the first flange portion is configured to secure to the seal to the upper or lower panel (as seen in annotated Figure 3A above, the first flange portion is fixed to the first seal member 342 which is fixed to the airfoil portion 105 (panel) by an intermediate position), and the second flange portion is configured to secure the elongated profile to the upper or lower panel (as seen in annotated Figure 3A below, the second flange portion is fixing the elongated profile to the wing portion 105); and, 
However, Kordel does not appear to specifically disclose a spar extending along 
a spanwise direction of the trailing edge; an upper panel and a lower panel extending from an upper edge and a lower edge of the spar at one end, respectively, and the upper and lower panels each having a free edge opposite to the spar; a seal having a first end attached to a control surface and an opposing lengthened extension attached to the upper or lower panel. In addition, Kordel does not appear to specifically disclose a first flange portion extending from the web at one end and attached to a transition portion disposed between the first flange and the second flange portions, wherein the first flange portion and the second flange portion are different height levels relative to one another. Furthermore, Kordel does not appear to specifically disclose wherein the lengthened extension of the seal is secured between the first flange portion and the upper or lower panel. Additionally, Kordel does not appear to disclose wherein the seal is secured to the upper and/or lower panels in the spanwise direction of the trailing edge between the trailing edge spar and proximate to the free edges of the upper or lower panel. 
Barron, in the same field of endeavor, teaches wherein the first flange
portion extending from the web at one end and attached to a transition portion disposed between the first flange and the second flange portions, wherein the first flange portion and the second flange portion are different height levels relative to one another (as seen in annotated Figure 4D above, the first and second flange portions have a transition portion and are different heights). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordell to incorporate the teachings of Barron to provide first and second flange portions that are different height levels relative to one another. One of ordinary skill in the art would have been motivated to make this modification to be able to mount the seal on various contours of the wing. 
Note: Examiner’s primary reference suggests that there is a spar, because while Kordel does not explicitly disclose a spar member, it is well understood from Figure 1 that there is a spar in the wing assembly 104 because it is the main structural member of the wing. 
However, in order to advance prosecution, MCALINDEN in the same field 
of endeavor teaches:
a spar (Figure 2, rear spar 2) extending along a spanwise direction of the trailing edge (as seen in Figure 2, the rear spar 2 is extending along a spanwise direction of the trailing edge), 
an upper panel and a lower panel (Figure 2, upper trailing edge panel 9 and lower trailing edge panel 8) extending from an upper edge and a lower edge of the spar at one end (as seen in Figure 2, panels 8 and 9 are extending from an upper and lower edge of the spar 2), respectively, and the upper and lower panels each having a free edge opposite to the spar (as seen in annotated Figure 2 above, the lower trailing edge panel 8 has a free edge opposite to the spar 2; and annotated Figure 4 above has a upper trailing edge panel 9 with a free edge opposite to the spar (the spar is not shown in Figure 4, but can be seen in annotated Figure 2)). 
Wherein the seal (Figure 4, seal member 15) is secured to the upper and/or lower panels in the spanwise direction of the trailing edge (as seen in Figure 4, the seal member is secured to the upper trailing edge panel 9) between the trailing edge spar (Figure 2, spar 2) and proximate to the free edges of the upper or lower panel (as seen in annotated Figure 2 above, the seal is proximate to the upper trailing edges 9 free edge). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordel as taught by Barron to incorporate the teachings of MCALINDEN, to provide a spar as part of the wing structure. One of ordinary skill in the art would have been motivated to do that because a spar would provide structure and support to the wing. 
Blades, in the same field of endeavor, teaches wherein the lengthened extension of the seal (annotated Figure 2A below, the seal body 205) is secured between the first flange portion and the upper or lower panel (as seen in annotated Figure 2A below, the seal body 205 is secured between the flange 209); 
Note: Examiner notes that the panel labeled in annotated Figure 2A below is considered as the flange 209 in the prior art reference. It bears substantial structural similarity as the panel in the other reference, and therefore will be treated as a panel for the purposes of analyzing the claim. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kordell to incorporate the teachings of BLADES to provide a seal secured between the first flange and the upper or lower panel. One of ordinary skill in the art would have been motivated to make this modification to further secure the seal to the rest of the wing. 


    PNG
    media_image5.png
    330
    438
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Zeon et al. (US 2015/0266563 A1) teaches a control surface seal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached Monday-Thursday 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEVENA ALEKSIC/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647